Citation Nr: 1515882	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-09 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel
INTRODUCTION

The Veteran had active service from August 2002 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

In August 2011, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in March 2012, at which time the Board remanded the issues of whether new and material evidence had been received to reopen the claim of service connection for erectile dysfunction, and service connection for PTSD, a right knee disorder, and a respiratory disorder, on the merits, for further evidentiary development.  

In a January 2013 rating decision, the agency of original jurisdiction granted service connection for a right knee condition, recurring sinus infections with mucus in the lungs and cough, and PTSD (previously rated as anxiety disorder, not otherwise specified, and alcohol abuse in remission).   Each grant of service connection is considered to be a full grant of the benefit sought on appeal.  Therefore, the issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In correspondence received in March 2013, the Veteran indicated that he was satisfied and wished to withdraw any remaining issues that had been remanded by the Board.  As such, the remaining issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction will be dismissed.

In a January 2015 Informal Hearing Presentation, the Veteran's representative essentially contended that the Veteran disagreed with the 70 percent disability rating assigned for his service-connected PTSD.  As this correspondence has been received following the expiration of the appellate period following the issuance of the January 2013 rating decision, it cannot be construed as a timely filed notice of disagreement.  As such, the Board finds that this correspondence may represent a renewed claim for an increased disability rating for the service-connected PTSD.  As the Board does not have jurisdiction over this issue, it is referred to the agency of original jurisdiction for appropriate action.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

In correspondence received in March 2013, the Veteran indicated that he was satisfied and wished to withdraw any remaining issues (whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction) that had been remanded by the Board.  


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in correspondence received in March 2013, the Veteran indicated that he was satisfied and wished to withdraw any remaining that had been remanded by the Board.  This would specifically include the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction is dismissed.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


